     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 1 of 27 Page ID #:1



 1   PETER L. CARR, IV (#256104)
     PCARR@THEPLCLAWGROUP.COM
 2   NA’SHAUN L. NEAL (#284280)
 3   NNEAL@THEPLCLAWGROUP.COM
     LAUREN K. MCRAE (# 331296)
 4   LMCRAE@THEPLCLAWGROUP.COM
 5   PLC LAW GROUP, APC
     3756 SANTA ROSALIA DR., SUITE 326
 6   LOS ANGELES, CA 90008
 7   TELEPHONE: (310) 400-5890
     FACSIMILE: (310) 400-5895
 8
     ATTORNEYS FOR PLAINTIFFS
 9   NAVODNEY LEWIS, WALTER HARDIN,
     KE’MANI JACQUES AND KENNETH JACQUES
10
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13
14   NAVODNEY LEWIS, WALTER                  Case No.:
     HARDIN, KE’MANI JACQUES and
15
     KENNETH JACQUES,                        COMPLAINT
16                                           DEMAND FOR JURY TRIAL
17              Plaintiffs,
          vs.
18
19   CITY OF LOS ANGELES, OFFICER
     KIM (#44151), OFFICER CLARK
20   (#36256), OFFICER COLLYER
21   (#27575), OFFICER CEJA (#37374),
     OFFICER HECHAURRIA (#43686) and
22   DOES 1 through 10 inclusive,
23
24              Defendants.

25
26
27
28

                                        -1-
                                     COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 2 of 27 Page ID #:2



 1                                   INTRODUCTION
 2   1.    This case challenges the unlawful searches and seizures of Plaintiffs,
 3   Navodney Lewis, Walter Hardin, Ke’mani Jacques and Kenneth Jacques, under
 4   federal and state law. Without probable cause or reasonable suspicion that
 5   Navodney Lewis, Walter Hardin, Ke’mani Jacques or Kenneth Jacques had
 6   committed a crime or were about to commit a crime, Defendant Officers of the Los
 7   Angeles Police Department, unlawfully searched and seized Plaintiffs. Plaintiffs,
 8   Navodney Lewis, Walter Hardin, Ke’mani Jacques and Kenneth Jacques, complain
 9   of Defendants City of Los Angeles, Officer Kim (#44151), Officer Clark (#36256),
10   Officer Collyer (#27575), Officer Ceja (#37374), Officer Hechaurria (#43686) and
11   DOES 1 through 10, inclusive, as follows:
12                            VENUE AND JURISDICTION
13   2.    Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1334,
14   and arises under 42 U.S.C. §§ 1983 and 1988. State law claims for relief are
15   within this Court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Venue
16   is proper in this Court because the unlawful acts and practices alleged herein
17   occurred in the City of Los Angeles, California, which is within this judicial
18   district pursuant to 28 U.S.C. § 1391.
19                        CLAIMS STATUTE REQUIREMENT
20   3.    On or about July 28, 2020, Plaintiffs filed a timely Governmental Claims for
21   Damages with the City of Los Angeles. On or about September 11, 2020, said
22   Claim for Damages was denied by operation of law.
23                                        PARTIES
24   4.    At all relevant times herein, Plaintiff NAVODNEY LEWIS (“Navodney” or
25   “Plaintiff”) was and is a resident of the State of South Carolina in the County of
26   Horry.
27   5.    At all relevant times herein, Plaintiff WALTER HARDIN (“Walter” or
28   “Plaintiff”) was and is a resident of the State of South Carolina in the County of

                                            -2-
                                         COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 3 of 27 Page ID #:3



 1   Horry.
 2   6.    At all relevant times herein, Plaintiff KE’MANI JACQUES (“Ke’mani” or
 3   “Plaintiff”) was and is a resident of the State of South Carolina in the County of
 4   Richland.
 5   7.    At all relevant times herein, Plaintiff Kenneth Jacques (“Kenneth” or
 6   “Plaintiff”) was and is a resident of the State of South Carolina in the County of
 7   Orangeburg.
 8   8.    Defendant CITY OF LOS ANGELES (hereinafter referred to as “CITY”) is,
 9   and at all times in this complaint was, an incorporated public entity duly authorized
10   and existing as such in and under the laws of the State of California; and at all
11   times herein mentioned, Defendant CITY possessed the power and authority to
12   adopt policies and prescribe rules, regulations and practices affecting the operation
13   of the LOS ANGELES POLICE DEPARTMENT (hereinafter referred to as
14   “LAPD”) and its tactics, methods, practices, customs and usages.
15   9.    Defendant OFFICER KIM (#44151) is, and at all times in this complaint
16   was, an individual employed by the LAPD and/or its subsidiaries as a police
17   officer, acting within the course and scope of her employment and also within her
18   actual and apparent authority as an officer of a public entity, CITY.
19   10.   Defendant OFFICER CLARK (#36256) is, and at all times in this complaint
20   was, an individual employed by the LAPD and/or its subsidiaries as a police
21   officer, acting within the course and scope of his employment and also within his
22   actual and apparent authority as an officer of a public entity, CITY.
23   11.   Defendant OFFICER COLLYER (#27575) is, and at all times in this
24   complaint was, an individual employed by the LAPD and/or its subsidiaries as a
25   police officer, acting within the course and scope of his employment and also
26   within his actual and apparent authority as an officer of a public entity, CITY.
27   12.   Defendant OFFICER CEJA (#37374), is, and at all times in this complaint
28   was, an individual employed by the LAPD and/or its subsidiaries as a police

                                            -3-
                                         COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 4 of 27 Page ID #:4



 1   officer, acting within the course and scope of his employment and also within his
 2   actual and apparent authority as an officer of a public entity, CITY.
 3   13.   Defendant OFFICER HECHAURRIA (#43686) is, and at all times in this
 4   complaint was, an individual employed by the LAPD and/or its subsidiaries as a
 5   police officer, acting within the course and scope of his employment and also
 6   within his actual and apparent authority as an officer of a public entity, CITY.
 7   14.   At all relevant times mentioned herein and material hereto, Defendant DOES
 8   1 through 10, described below, engaged in law enforcement as officers, sergeants,
 9   captains, lieutenants, and/or agents of Defendant CITY, duly employed as by the
10   LAPD, who acted in the course and scope of their employment at all times relevant
11   to the acts and omissions herein alleged.
12   15.   PLAINTIFFS are informed and believe and thereon allege that each of the
13   Defendants designated as a DOE are intentionally and negligently responsible in
14   some manner for the events and happenings herein referred to, and thereby
15   proximately caused injuries and damages as herein alleged. The true names and
16   capacities of DOES 1 through 10, inclusive, and each of them, are not now known
17   to PLAINTIFFS who, therefore, sue said Defendants by such fictitious names.
18   PLAINTIFFS will seek leave to amend this Complaint to show their true names
19   and capacities when same have been ascertained.
20   16.   Defendants, and each of them, acted under color of law and did the acts and
21   omissions hereinafter alleged in bad faith and with knowledge that their conduct
22   violated established and commonly understood substantive and procedural law.
23                        FACTS COMMON TO ALL COUNTS
24   17.   Navodney is a 28-year-old African-American male. Walter is a 71-year-old
25   African-American male. Ke’Mani is a 21-year-old African-American male.
26   Kenneth is a 42-year-old African-American male.
27   18.   Plaintiffs Navodney, Walter, Jacques and Kenneth (hereinafter collectively
28   referred to as “Plaintiffs”) traveled to Los Angeles, California to celebrate a

                                             -4-
                                          COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 5 of 27 Page ID #:5



 1   birthday.
 2   19.   On or about June 3, 2020 at approximately 4:27 p.m., Plaintiffs were
 3   stopped, searched and detained on the corner of Fountain Avenue and N. Sycamore
 4   Avenue in Los Angeles, California by LAPD Officers Kim (#44151), Clark
 5   (#36256), Collyer (#27575), Ceja (#37374), Hechaurria (#43686) and DOES 1
 6   through 10, inclusive, (hereinafter collectively referred to as “LAPD officers” or
 7   “Defendant Officers”) without reasonable suspicion or probable cause that they
 8   committed a crime or were about to commit a crime.
 9   20.   On the date of the subject incident, Plaintiffs were in the car when suddenly
10   several LAPD patrol vehicles swarmed their car and ordered the driver, Navodney,
11   to pull over.
12   21.   LAPD officers pointed their guns at Plaintiffs while ordering them to exit
13   the car one at a time.
14   22.   LAPD officers ordered 71-year-old Walter to exit the car with his arms
15   raised and kneel in the middle of the street.
16   23.   LAPD officers then ordered Navodney to exit the car with his arms raised
17   and kneel on the sidewalk.
18   24.   Next, LAPD officers ordered Ke’Mani and Kenneth to exit the car with their
19   arms raised and kneel on the sidewalk.
20   25.   Later, LAPD officers ordered Walter to get up, while keeping his arms
21   raised, and kneel on the sidewalk alongside Navodney, Ke’Mani and Kenneth
22   Jacques.
23   26.   Plaintiffs fully complied with all of the officers’ orders.
24   27.   LAPD officers kept their guns pointed at Plaintiffs, while fellow officers
25   conducted pat-down searches and handcuffed each of them.
26   28.   On information and belief, LAPD officers stopped Plaintiffs to investigate
27   an alleged robbery, wherein the suspects had already been identified as a White
28   male and Latino male with low-cut hair and facial tattoos.

                                             -5-
                                          COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 6 of 27 Page ID #:6



 1   29.   As previously mentioned, all of the Plaintiffs are African-American and
 2   none have facial tattoos.
 3   30.   Moreover, Plaintiff Navodney has long hair.
 4   31.   Despite realizing that Plaintiffs were not the robbery suspects, LAPD
 5   officers continued to unlawfully detain and interrogate Plaintiffs on the side of the
 6   road for approximately an hour.
 7   32.   As Plaintiffs were handcuffed, LAPD officers searched Plaintiffs’ persons
 8   and vehicle, without consent, reasonable suspicion or probable cause to do so.
 9   33.   Additionally, despite having knowledge of a global pandemic and in direct
10   violation of the CITY’s mandate that all individuals wear masks while in public,
11   LAPD officers were not wearing masks while unlawfully detaining, searching and
12   interrogating Plaintiffs. Said disregard for Plaintiffs’ health and safety is
13   unconscionable and warrants the imposition of punitive damages.
14   34.   The unlawful acts alleged herein were video-recorded by several known and
15   unknown witnesses.
16   35.   Also, LAPD officers were wearing body cameras and their patrol vehicles
17   were equipped with dash cameras during the subject incident.
18   36.   Based upon the foregoing, Plaintiffs have remedies pursuant to 42 U.S.C §
19   1983, 42 U.S.C. §§ 12131 et seq., 29 U.S.C. §§ 794 et seq., Cal. Gov’t Code §
20   11135, Cal. Civ. Code §§ 51, 51.7, 52, 52.1 and 54, and sundry state-law statutory
21   and common law theories for unlawful search and seizure, unlawful custom or
22   practice, conspiracy, battery, assault and other damages, including remedies for
23   intentional infliction of emotional distress and violation of California’s Bane Act.
24
25
26
27
28

                                             -6-
                                          COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 7 of 27 Page ID #:7



 1                              FIRST CAUSE OF ACTION
 2                    Unlawful Search and Seizure – 42 U.S.C. § 1983
 3     (Plaintiffs against OFFICER KIM (#44151), OFFICER CLARK (#36256),
 4         OFFICER COLLYER (#27575), OFFICER CEJA (#37374), OFFICER
 5               HECHAURRIA (#43686) and DOES 1 through 10, inclusive)
 6   37.    Plaintiffs incorporate by reference each and every allegation and fact
 7   contained in the preceding paragraphs of this complaint as though fully set forth
 8   herein.
 9   38.    This cause of action arises under Title 42 United States Code § 1983, wherein
10   Plaintiffs seek to redress deprivation under color of law a privilege or immunity
11   secured under the Fourth Amendment.
12   39.    As a result of the above described intentional acts and omissions of the
13   Defendants, collectively and individually, Plaintiffs’ Fourth Amendment
14   constitutional right to be free from unreasonable searches and seizures, as applied to
15   state actors by the Fourteenth Amendment, was violated when:
16          a.     LAPD officers pointed their guns at Plaintiffs while ordering Walter
17          and Navodney to exit the car with their arms raised and kneel in the middle
18          of the street, without probable cause or reasonable suspicion to believe that
19          any of Plaintiffs had committed or were about to commit any crime;
20          b.     LAPD officers pointed their guns at Plaintiffs while ordering Ke’Mani
21          and Kenneth to exit the car with their arms raised and kneel on the sidewalk,
22          without probable cause or reasonable suspicion to believe that any of
23          Plaintiffs had committed or were about to commit any crime;
24          c.     LAPD officers pointed their guns at Plaintiffs while ordering Walter
25          and Navodney to get up, while keeping their arms raised, and kneel on the
26          sidewalk alongside Ke’Mani and Kenneth Jacques, without probable cause
27          or reasonable suspicion to believe that any of Plaintiffs had committed or
28          were about to commit any crime;

                                            -7-
                                         COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 8 of 27 Page ID #:8



 1         d.       LAPD officers pointed their guns at Plaintiffs, while fellow officers
 2         conducted a pat down search of each Plaintiff, without probable cause or
 3         reasonable suspicion to believe that any of Plaintiffs had committed or were
 4         about to commit any crime;
 5         e.       LAPD officers pointed their guns at Plaintiffs while fellow officers
 6         handcuffed each Plaintiff, without probable cause or reasonable suspicion to
 7         believe that any of Plaintiffs had committed or were about to commit any
 8         crime;
 9         f.       LAPD officers placed each Plaintiff in the backseat of a LAPD patrol
10         car, without probable cause or reasonable suspicion to believe that any of
11         Plaintiffs had committed or were about to commit any crime; and
12         g.       LAPD officers searched inside Navodney’s vehicle, without probable
13         cause, reasonable suspicion or consent to do so.
14   40.   As a result of the conduct of Defendant Officers, they are liable for Plaintiffs’
15   injuries, either because they were integral participants in the unlawful searches and
16   seizures described herein, or because they failed to intervene to prevent these
17   violations.
18   41.   The conduct of Defendant Officers was willful, wanton, malicious, and done
19   with reckless disregard for the rights and safety of Plaintiffs, and therefore warrants
20   the imposition of exemplary and punitive damages as to the individual Defendants.
21   42.   At no point did any of the Plaintiffs pose a reasonable threat of violence or
22   danger to the Defendant Officers or to any other individual. Plaintiffs made no
23   aggressive movements, furtive actions, or physical movements that would have
24   suggested to any reasonable officers that Plaintiffs had the will or ability to inflict
25   substantial bodily harm against any individual.
26   43.   Additionally, Defendant Officers acted entirely without probable cause or
27   reasonable suspicion that Plaintiffs had committed, were committing, or would
28   commit any crime.

                                              -8-
                                           COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 9 of 27 Page ID #:9



 1   44.    Accordingly, Defendant Officers are each liable to Plaintiffs for
 2   compensatory and punitive damages, under 42 U.S.C. § 1983. Plaintiffs also seek
 3   litigation costs under this claim.
 4                             SECOND CAUSE OF ACTION
 5                        EXCESSIVE FORCE – 42 U.S.C. § 1983
 6     (Plaintiffs against OFFICER KIM (#44151), OFFICER CLARK (#36256),
 7         OFFICER COLLYER (#27575), OFFICER CEJA (#37374), OFFICER
 8             HECHAURRIA (#43686) and DOES 1 through 10, inclusive)
 9   45.    Plaintiffs incorporate by reference each and every allegation and fact
10   contained in the preceding paragraphs of this complaint as though fully set forth
11   herein.
12   46.    This cause of action arises under Title 42 United States Code § 1983, wherein
13   Plaintiffs seek to redress deprivation under color of law a privilege or immunity
14   secured under the Fourth Amendment.
15   47.    As a result of the above described intentional acts and omissions of the
16   Defendants, collectively and individually, Plaintiffs’ Fourth Amendment
17   constitutional right to be free from excessive force, as applied to state actors by the
18   Fourteenth Amendment, was violated when:
19          a. LAPD officers pointed their guns at Plaintiffs while ordering Walter and
20             Navodney to exit the car with their arms raised and kneel in the middle of
21             the street, without probable cause or reasonable suspicion to believe that
22             any of Plaintiffs had committed or were about to commit any crime;
23          b. LAPD officers pointed their guns at Plaintiffs while ordering Ke’Mani
24             and Kenneth to exit the car with their arms raised and kneel on the
25             sidewalk, without probable cause or reasonable suspicion to believe that
26             any of Plaintiffs had committed or were about to commit any crime;
27          c. LAPD officers pointed their guns at Plaintiffs while ordering Walter and
28             Navodney to get up, while keeping their arms raised, and kneel on the

                                             -9-
                                          COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 10 of 27 Page ID #:10



 1             sidewalk alongside Ke’Mani and Kenneth Jacques, without probable
 2             cause or reasonable suspicion to believe that any of Plaintiffs had
 3             committed or were about to commit any crime;
 4         d. LAPD officers pointed their guns at Plaintiffs, while fellow officers
 5             conducted a pat down search of each Plaintiff, without probable cause or
 6             reasonable suspicion to believe that any of Plaintiffs had committed or
 7             were about to commit any crime;
 8         e. LAPD officers pointed their guns at Plaintiffs while fellow officers
 9             handcuffed each Plaintiff, without probable cause or reasonable suspicion
10             to believe that any of Plaintiffs had committed or were about to commit
11             any crime;
12         f. LAPD officers placed each Plaintiff in the backseat of a LAPD patrol car,
13             without probable cause or reasonable suspicion to believe that any of
14             Plaintiffs had committed or were about to commit any crime; and
15         g. LAPD officers searched inside Navodney’s vehicle, without probable
16             cause, reasonable suspicion or consent to do so.
17   48.   At no point did Plaintiffs pose a reasonable threat of violence or danger to the
18   Defendant Officers or to any other individual. Plaintiffs made no aggressive
19   movements, furtive actions, or physical movements that would have suggested to
20   any reasonable officer that Plaintiffs had the will or ability to inflict substantial
21   bodily harm against any individual.
22   49.   As a result of the conduct of Defendant Officers, they are liable for Plaintiffs’
23   injuries, either because they were integral participants in the unlawful searches and
24   seizures described herein, or because they failed to intervene to prevent these
25   violations.
26   50.   The conduct of Defendant Officers was willful, wanton, malicious, and done
27   with reckless disregard for the rights and safety of Plaintiffs, and therefore warrants
28   the imposition of exemplary and punitive damages as to the individual Defendants.

                                              -10-
                                           COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 11 of 27 Page ID #:11



 1   51.    At no point did any of the Plaintiffs pose a reasonable threat of violence or
 2   danger to the Defendant Officers or to any other individual. Plaintiffs made no
 3   aggressive movements, furtive actions, or physical movements that would have
 4   suggested to any reasonable officers that Plaintiffs had the will or ability to inflict
 5   substantial bodily harm against any individual.
 6   52.    Additionally, Defendant Officers acted entirely without probable cause or
 7   reasonable suspicion that Plaintiffs had committed, were committing, or would
 8   commit any crime.
 9   53.    Accordingly, Defendant Officers are each liable to Plaintiffs for
10   compensatory and punitive damages, under 42 U.S.C. § 1983. Plaintiffs also seek
11   litigation costs under this claim.
12                              THIRD CAUSE OF ACTION
13              EQUAL PROTECTION VIOLATION – 42 U.S.C. § 1983
14     (Plaintiffs against OFFICER KIM (#44151), OFFICER CLARK (#36256),
15         OFFICER COLLYER (#27575), OFFICER CEJA (#37374), OFFICER
16             HECHAURRIA (#43686) and DOES 1 through 10, inclusive)
17     54. Plaintiff incorporates by reference each and every allegation and fact
18   contained in the preceding paragraphs of this complaint as though fully set forth
19   herein.
20     55. This cause of action arises under the Equal Protection Clause of the 14th
21   Amendment, wherein Plaintiff seeks to redress deprivation under color of law a
22   privilege or immunity secured under the U.S. Constitution.
23     56. As a result of the above-described intentional acts and omissions of the
24   defendants, collectively and individually, Plaintiff's Fourteenth Amendment
25   constitutional right to be free from racial discrimination, was violated when
26   Plaintiffs incorporate by reference each and every allegation and fact contained in
27   the preceding paragraphs of this complaint as though fully set forth herein.
28
       57. This cause of action arises under Title 42 United States Code § 1983, wherein
                                             -11-
                                          COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 12 of 27 Page ID #:12



 1   Plaintiff seeks to redress deprivation under color of law a privilege or immunity
 2   secured under the Fourth Amendment.
 3     58. As a result of the above-described intentional acts and omissions of the
 4   Defendant Deputies, collectively and individually, Plaintiff's Fourth Amendment
 5   constitutional right to be free from excessive force, as applied to state actors by the
 6   Fourteenth Amendment, was violated when Defendant Officers and Does 1 through
 7   10 inclusively, violated Plaintiff’s right to due process of law and liberty interest on
 8   the account of his race.
 9     59. The conduct of Defendant Officers and Does 1 through 10 was motivated by
10   the race:
11     a. LAPD officers pointed their guns at Plaintiffs while ordering Walter and
12        Navodney to exit the car with their arms raised and kneel in the middle of the
13        street, without probable cause or reasonable suspicion to believe that any of
14        Plaintiffs had committed or were about to commit any crime;
15     b. LAPD officers pointed their guns at Plaintiffs while ordering Ke’Mani and
16        Kenneth to exit the car with their arms raised and kneel on the sidewalk,
17        without probable cause or reasonable suspicion to believe that any of
18        Plaintiffs had committed or were about to commit any crime;
19     c. LAPD officers pointed their guns at Plaintiffs while ordering Walter and
20        Navodney to get up, while keeping their arms raised, and kneel on the
21        sidewalk alongside Ke’Mani and Kenneth Jacques, without probable cause or
22        reasonable suspicion to believe that any of Plaintiffs had committed or were
23        about to commit any crime;
24     d. LAPD officers pointed their guns at Plaintiffs, while fellow officers
25        conducted a pat down search of each Plaintiff, without probable cause or
26        reasonable suspicion to believe that any of Plaintiffs had committed or were
27        about to commit any crime;
28     e. LAPD officers pointed their guns at Plaintiffs while fellow officers
                                             -12-
                                          COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 13 of 27 Page ID #:13



 1         handcuffed each Plaintiff, without probable cause or reasonable suspicion to
 2         believe that any of Plaintiffs had committed or were about to commit any
 3         crime;
 4     f. LAPD officers placed each Plaintiff in the backseat of a LAPD patrol car,
 5         without probable cause or reasonable suspicion to believe that any of
 6         Plaintiffs had committed or were about to commit any crime; and
 7     g. LAPD officers searched inside Navodney’s vehicle, without probable cause,
 8         reasonable suspicion or consent to do so.
 9     60. Defendants’ treatment of Plaintiffs is part of the pattern and practice of Los
10   Angeles Police Department deputies using the law to mistreat African Americans.
11     61. As a result of the conduct of Defendants, they are liable for Plaintiff's injuries,
12   either because they were integral participants in the violation of Plaintiff's Equal
13   Protection rights or because they failed to intervene to prevent these violations.
14     62. The conduct of the Defendant Officers and DOES 1 through 10, inclusive,
15   was willful, wanton, malicious, and done with reckless disregard for the rights and
16   safety of Plaintiff, and therefore warrants the imposition of exemplary and punitive
17   damages as to each individual Defendant.
18     63. Accordingly, Defendants are each liable to Plaintiff for compensatory and
19   punitive damages, under 42 U.S.C. § 1983. Plaintiff also seeks litigation costs under
20   this claim.
21                                FOURTH CAUSE OF ACTION
22       Deprivation of Constitutional Rights—Conspiracy – 42 U.S.C. §1985(3)
23     (Plaintiffs against OFFICER KIM (#44151), OFFICER CLARK (#36256),
24       OFFICER COLLYER (#27575), OFFICER CEJA (#37374), OFFICER
25             HECHAURRIA (#43686) and DOES 1 through 10, inclusive)
26     64. Plaintiffs repeat and re-alleges each and every preceding allegation of this
27   Complaint with the same force and effect as if fully set forth herein.
28     65. Defendant Officers, as agents of the LAPD, an institution with a documented
                                              -13-
                                           COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 14 of 27 Page ID #:14



 1   history, pattern, and practice of harassing by non-white drivers, unlawful uses of
 2   force and arrest, have demonstrated a propensity for animus against African
 3   American citizens.
 4     66. Defendant Officers invidiously discriminated against Plaintiffs and
 5   purposefully conspired together to deny Plaintiffs equal protection of the laws as
 6   heretofore alleged by:
 7       a. Depriving Plaintiffs of their Fourth Amendment right to be free from
 8          unreasonable searches and seizures by collectively participating in the
 9          wrongful search, detention, and arrest or failing to intervene in these
10          constitutional violations as recited above, because Plaintiffs are African-
11          American;
12       b. Depriving Plaintiffs of their right to be free from unreasonable searches and
13          seizures by collectively using unreasonable force in violation of the Fourth
14          Amendment and Fourteenth Amendments as recited above, because
15          Plaintiffs are African- American; and
16       c. Depriving Plaintiffs of their right to be free from racial animus during
17          police contact by violating Plaintiffs’ rights as described in this complaint
18          because Plaintiffs are African-American.
19      67. By virtue of the foregoing, Defendants conspired for the purpose of depriving
20   Plaintiffs of equal protection and immunities under the law, preventing and hindering
21   the constituted authorities from giving and securing to Plaintiffs equal protection of
22   the law and infringing Plaintiffs liberty interests and property interests without due
23   process of the law.
24      68. Defendants did and caused to be done, an act or acts in furtherance of the
25   object of the conspiracy, whereby Plaintiffs were deprived the rights and privileges,
26   as set forth above.
27      69. As a direct proximate result of the foregoing, Plaintiffs have been injured, as
28   set forth above.

                                            -14-
                                         COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 15 of 27 Page ID #:15



 1                            FOURTH CAUSE OF ACTION
 2      Municipal Liability for Unlawful Custom and Practice – 42 U.S.C. § 1983
 3                          (Plaintiffs against Defendant CITY)
 4      70. Plaintiffs incorporate by reference each and every allegation and fact
 5   contained in the preceding paragraphs of this complaint as though fully set forth
 6   herein.
 7      71. Defendant CITY, is and at all times herein mentioned, has been a public entity
 8   and an incorporated municipality duly authorized and existing as such in and under
 9   the laws of the State of California and at all times herein mentioned, Defendant CITY
10   possessed the power and authority to adopt policies and prescribe rules, regulations
11   and practices affecting the operation of the LAPD and its tactics, methods practices,
12   customs and usages.
13      72. At all times herein mentioned, Defendants and each of them, were employees
14   acting under the CITY and LAPD’s direction and control, who knowingly and
15   intentionally promulgated, maintained, applied, enforced and suffered the
16   continuation of policies, customs, practices and usages in violation of the Fourth and
17   Fourteenth Amendments respectively to the United States Constitution, which
18   customs, policies, practices and usages at all times herein mentioned required and
19   encouraged the employment, deployment and retention of persons as peace officers
20   who have demonstrated their brutality, discriminatory practices, and numerous other
21   serious abuses of their powers as peace officers during their employment by the
22   CITY.
23      73. The unconstitutional policies, practices or customs promulgated, sanctioned
24   or tolerated by Defendant CITY and LAPD include, but are not limited to:
25         a.     Defendants CITY and LAPD had knowledge, prior to and since this
26         incident, of similar allegations of wrongful and unlawful searches and
27         seizures, dishonesty and improper tactics, and corruption by LAPD
28         employees, including the individual Defendants herein, and refused, with

                                            -15-
                                         COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 16 of 27 Page ID #:16



 1         deliberate indifference, to enforce established administrative procedures to
 2         ensure public safety, protection of citizens’ rights and the Plaintiffs’ liberty
 3         interests;
 4         b.     Defendant CITY and LAPD refused to adequately discipline individual
 5         employees found to have committed similar acts of abuse and misconduct;
 6         c.     Defendant CITY and LAPD refused to competently and impartially
 7         investigate allegations of abuse and misconduct alleged to have been
 8         committed by CITY and LAPD employees;
 9         d.     Defendant CITY and LAPD reprimanded, threatened, intimidated,
10         demoted and fired employees who reported acts of abuse by other CITY and
11         LAPD employees;
12         e.     Defendant CITY and LAPD covered up acts of misconduct and abuse
13         by CITY and LAPD employees and sanctioned a code of silence by and
14         among LAPD Officers;
15         f.     Defendant CITY and LAPD failed to adequately supervise the actions
16         of employees under its control;
17         g.     Defendant CITY and LAPD failed to adequately train, supervise its
18         officers and employees in contacting civilians and making stops and arrests
19         based only on reasonable suspicion and probable cause, instead, among other
20         things, allowing officers to profile individuals in a racially discriminatory
21         fashion.
22         h.     Defendant CITY and LAPD failed to adequately train, supervise, and
23         control LAPD officers in making detentions or arrests based on reasonable
24         suspicion or probable cause during traffic stops and allowed LAPD officers
25         to carry out roadside interrogations followed by unwarranted searches and
26         investigations and detentions or arrests without reasonable suspicion or
27         probable cause;
28         i.     Defendant CITY and LAPD failed to adequately train, supervise, and

                                            -16-
                                         COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 17 of 27 Page ID #:17



 1         control LAPD officers in uses of force, including physically restraining
 2         individuals not reasonably suspected to be armed and dangerous;
 3         j.    Defendant CITY and LAPD tacitly condones and encourages a
 4         conspiracy of silence among its employees for the purpose of concealing and
 5         furthering wrongful and illegal conduct;
 6         k.    Defendant CITY and LAPD tacitly condones and encourages use of
 7         excessive force on citizens;
 8         l.    Defendant CITY and LAPD fostered and encouraged an atmosphere of
 9         lawlessness, abuse and misconduct, which by May 30, 2019, and thereafter,
10         represented the unconstitutional policies, practices and customs of the CITY
11         and LAPD.
12     74. Defendant CITY and LAPD’s unlawful searches and seizures described
13   herein are part of a practice and pattern of the CITY’s unlawful mistreatment and
14   criminalization of African-Americans.
15     75. The following are a list of incidents exemplifying the aforementioned policies,
16   customs, practices and usages of Defendants CITY and LAPD:
17          a.   According to media reports, in December 2014, Michelle Jordan settled
18          an excessive force claim against the CITY for $550,000 after she was body-
19          slammed by Los Angeles police officers when stopped for a cell phone
20          violation.
21          b.   In April 2018, Joston Theney, a 36-year-old African-American man,
22          settled a claim for unreasonable search and seizure against the CITY for
23          $200,000 after the LAPD initiated a “high-risk” traffic stop based on their
24          mistaken belief that his license plate did not match his car; during the stop,
25          officers ordered Mr. Theney out of the vehicle and searched him while
26          detaining him in handcuffs.
27          c.   In July 2015, Frank Martinez, an adult Latino man, settled a claim
28          against the CITY for unreasonable search and seizure after he was grabbed

                                             -17-
                                          COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 18 of 27 Page ID #:18



 1          out of his car, slammed to the ground and beaten by LAPD officers during a
 2          traffic stop.
 3          d.    According to media reports, in January 2019, Los Angeles Mayor Eric
 4          Garcetti says he's concerned about a newspaper report that a special police
 5          unit is pulling over a disproportionate number of African-American motorists
 6          and he ordered the department to scale back vehicle stops.
 7          e.    In January 2019, the LAPD began investigating several LAPD officers
 8          accused of falsifying traffic stop data.
 9          f.    In January 2020, LAPD Chief Michel Moore announced an expansion
10          of its internal investigation into allegations of officers falsifying data
11          collected during traffic stops. Chief Moore said a total of 20 officers have
12          been reassigned — 10 of them assigned to home duty and 10 others taken off
13          patrol duties.
14          g.    In October 2019, the results of an analysis by the Los Angeles Times
15          revealed LAPD officers search blacks and Latinos far more than whites
16          during traffic stops, and that is despite the fact that officers are more likely
17          to find illegal items on white residents. According to the study, 24% of
18          African-American drivers and passengers were searched, compared with
19          16% of Latinos and 5% of whites; yet, white were actually found to have
20          illicit items on them in 20% of searches, compared with 17% for blacks and
21          16% for Latinos.
22          h.    In August 2020, Mr. Johnny Mayfield filed a civil rights lawsuit against
23          the CITY and LAPD officers alleging unlawful search and seizure, excessive
24          force, unlawful custom/practice and conspiracy to interfere with civil rights.
25          Mr. Johnny Mayfield is an African-American male, who is 6 foot and 3
26          inches tall and weighs approximately 270 pounds and employed as a postal
27          carrier. On May 30, 2019, LAPD officers stopped Mr. Mayfield as he was
28          driving, without any legal justification. Shortly after, the officers ordered Mr.

                                             -18-
                                          COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 19 of 27 Page ID #:19



 1          Mayfield to exit his vehicle and forcefully arrested him, without reasonable
 2          suspicion or probable cause to do so. When the officers saw Mr. Mayfield’s
 3          postal carrier satchel in his car, they told Mr. Mayfield it was necessary to
 4          conduct an investigation to determine whether he stole from the post office.
 5          In response, Mr. Mayfield informed the officers that he works for the post
 6          office. The scoffed at Mr. Mayfield’s explanation, ridiculing the notion that
 7          a man of his stature works as a mail carrier. The officers told Mr. Mayfield,
 8          “We think you stole,” despite lacking any reasonable basis for said accusation
 9          and discovering Mr. Mayfield’s certification card issued by the National
10          Association of Letter Carriers. The officers kept Mr. Mayfield in handcuffs
11          against the hot hood of his car for approximately an hour. Mr. Mayfield was
12          not on probation or parole, and ultimately the officers issued him a “fix-it
13          ticket” for not having a front license plate installed and a broken license plate
14          light.
15     76. On information and belief, Defendant Officers attended training programs
16   related to anti-discrimination prior to the incident with Plaintiffs.
17     77. On information and belief, Defendant Officers attending training programs
18   related to use of force prior to the incident with Plaintiffs.
19     78. On information and belief, Defendant Officers attending training programs
20   related to investigation of crimes and lawful search and seizure prior to the incident
21   with Plaintiffs.
22     79. Despite receiving training designed to prevent the conduct described in this
23   Complaint, Defendant Officers violated Plaintiffs’ constitutional rights as described
24   in the Complaint.
25     80. Prior to the incident, CITY knew prior to the incident, its training program
26   was insufficient to prevent the type of conduct experience by Plaintiffs but did
27   nothing to prevent the conduct.
28     81. The Chief of Police of Los Angeles is the final decision maker to determine if

                                              -19-
                                           COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 20 of 27 Page ID #:20



 1   employee’s actions were within policy and procedure and will determine whether
 2   any additional actions, investigations or reviews are appropriate.
 3     82. On information and belief, the Chief of Police reviewed the conduct described
 4   in the Complaint and either initiated a review of the conduct of Defendant Officers
 5   or declined the review of the conduct.
 6     83. The aforesaid policies, customs, practices and usages described in this
 7   Complaint were the moving force that caused Plaintiffs to be subjected to
 8   unconstitutional policing by Defendant Officers on June 3, 2020.
 9     84. By reason of the aforesaid policies, customs, practices and usages, Plaintiffs’
10   Fourth and Fourteenth Amendments to the United States Constitution were violated.
11                             FIFTH CAUSE OF ACTION
12                   Negligence – Cal. Govt. Code §§ 815.2(a), 820(a)
13                           (Plaintiffs against All Defendants)
14     85. Plaintiffs incorporate by reference each and every allegation and fact
15   contained in the preceding paragraphs of this complaint as though fully set forth
16   herein.
17     86. Plaintiffs are informed and believe and there upon allege that Defendant
18   Officers, and each of them, failed to exercise reasonable and ordinary care in
19   committing the acts alleged herein, by actions and inactions which include, but are
20   not limited to, negligently pointing their firearms at Plaintiffs without any legal
21   justification for doing so, negligently stopping and arresting Plaintiffs without
22   probable cause or reasonable suspicion to believe that Plaintiffs had or were
23   committing a crime, and negligently searching Plaintiffs’ persons and Navodney’s
24   vehicle without consent, probable cause or reasonable suspicion to believe that
25   Plaintiffs had committed or were committing a crime. These negligent acts
26   proximately caused severe injuries to Plaintiffs, as described herein.
27     87. As a result of these acts, Plaintiffs feared for their lives and physical
28   wellbeing. Moreover, due to the negligent acts of each of the Defendant Officers,

                                            -20-
                                         COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 21 of 27 Page ID #:21



 1   Plaintiffs have suffered and will continue to suffer serious emotional pain and severe
 2   mental anguish.
 3     88. As a result of the conduct of Defendant Officers, individually and as peace
 4   officers, they are liable for Plaintiffs’ injuries, either because they were integral
 5   participants in the negligent acts, or because they failed to intervene to prevent these
 6   violations.
 7     89. The conduct of Defendant Officers was willful, wanton, malicious, and done
 8   with reckless disregard for the rights and safety of Plaintiffs and therefore warrants
 9   the imposition of exemplary and punitive damages as to Defendant Officers,
10   individually.
11                               SIXTH CAUSE OF ACTION
12                                              Assault
13                            (Plaintiffs against All Defendants)
14    90.   Plaintiffs incorporate by reference each and every allegation contained in the
15   foregoing paragraphs, as well as any subsequent paragraphs contained in the
16   Complaint, as if fully set forth herein.
17    91.   Defendant Officers, individually and as a peace officers, while working as
18   police officers for the CITY, and acting within the course and scope of their duties,
19   committed assault on Plaintiffs when:
20          a. Defendant Officers pointed their firearms at Plaintiffs while giving
21             Plaintiffs orders, without any legal justification;
22          b. Defendant Officers searched Plaintiffs without reasonable suspicion; and
23          c. Defendant Officers restrained Plaintiffs in handcuffs, without reasonable
24             suspicion or probable cause to believe that any of the Plaintiffs had
25             committed any crime or were going to commit any crime.
26    92.   As a result of their conduct, Defendants are liable for Plaintiffs’ injuries, either
27   because they were integral participants in the misconduct, or because they failed to
28   intervene to prevent these violations.

                                              -21-
                                           COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 22 of 27 Page ID #:22



 1    93.   As a direct and proximate cause of the civil rights violations by Defendant
 2   Officers, individually and as a peace officers, Plaintiffs suffered mental anguish and
 3   emotional distress, for which he is entitled to recover damages.
 4    94.   The conduct of Defendants, individually and as peace officers, was malicious,
 5   wanton, oppressive, and accomplished with a conscious disregard for Plaintiffs’
 6   entitling Plaintiffs to an award of exemplary and punitive damages.
 7                             SEVENTH CAUSE OF ACTION
 8                                            Battery
 9                            (Plaintiffs against All Defendants)
10    95.   Plaintiffs incorporate by reference each and every allegation contained in the
11   foregoing paragraphs, as well as any subsequent paragraphs contained in the
12   Complaint, as if fully set forth herein.
13    96.   Defendant Officers, individually and as a peace officers, while working as
14   police officers for the CITY, and acting within the course and scope of their duties,
15   committed battery on Plaintiffs when:
16          a. Defendant Officers pointed their firearms at Plaintiffs while giving
17             Plaintiffs orders, without any legal justification;
18          b. Defendant Officers searched Plaintiffs without reasonable suspicion; and
19          c. Defendant Officers restrained Plaintiffs in handcuffs, without reasonable
20             suspicion or probable cause to believe that any of the Plaintiffs had
21             committed any crime or were going to commit any crime.
22    97.   As a result of their conduct, Defendants are liable for Plaintiffs’ injuries, either
23   because they were integral participants in the misconduct, or because they failed to
24   intervene to prevent these violations.
25    98.   As a direct and proximate cause of the civil rights violations by Defendant
26   Officers, individually and as a peace officers, Plaintiffs suffered mental anguish and
27   emotional distress, for which he is entitled to recover damages.
28    99.   The conduct of Defendants, individually and as peace officers, was malicious,

                                              -22-
                                           COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 23 of 27 Page ID #:23



 1   wanton, oppressive, and accomplished with a conscious disregard for Plaintiffs’
 2   entitling Plaintiffs to an award of exemplary and punitive damages.
 3                             EIGHTH CAUSE OF ACTION
 4                       Intentional Infliction of Emotional Distress
 5                            (Plaintiffs against All Defendants)
 6    100. Plaintiffs incorporate by reference each and every allegation contained in the
 7   foregoing paragraphs, as well as any subsequent paragraphs contained in the
 8   Complaint, as if fully set forth herein.
 9    101. The aforementioned unlawful searches and seizures suffered by Plaintiffs
10   constituted extreme and outrageous conduct. Defendants, while working as police
11   officers for CITY and acting within the course and scope of their duties, knew or
12   should have known their extreme and outrageous conduct would cause Plaintiffs
13   severe emotional distress.
14    102. Defendants, while working as police officers for CITY and acting within the
15   course and scope of their duties, unlawfully searched and seized Plaintiffs, despite
16   knowing that none of Plaintiffs match any suspect description for the crime
17   Defendant Officers were purportedly investigating.
18    103. Defendant, while working as police officers for CITY and acting within the
19   course and scope of their duties, unlawfully searched Navodney’s vehicle, without
20   consent, reasonable suspicion or probable cause to do so.
21    104. In doing the aforementioned acts, Defendants’ conduct was intentional,
22   outrageous, malicious, and done for the specific purpose of causing Plaintiffs to
23   suffer extreme emotional and physical distress, fear, anxiety, and mental anguish.
24    105. As a result of their conduct, Defendants are liable for Plaintiffs’ injuries, either
25   because they were integral participants in the misconduct, or because they failed to
26   intervene to prevent these violations.
27    106. As a direct and proximate cause of the aforementioned Defendants’ acts and
28   omissions, Plaintiffs were injured as set forth above.

                                              -23-
                                           COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 24 of 27 Page ID #:24



 1                              NINTH CAUSE OF ACTION
 2                 Violation of the Bane Act – Cal. Civil Code §§ 52 and 52.1
 3                               (Plaintiffs against All Defendants)
 4     107. Plaintiffs incorporate by reference each and every allegation and fact
 5   contained in the preceding paragraphs of this complaint as though fully set forth
 6   herein.
 7     108. As alleged herein, Defendants Officers intentionally interfered with
 8   Plaintiffs’ rights under state and federal laws and under the state and federal
 9   constitution including, without limitation, the right to be free from unreasonable
10   search and seizure, the right to due process, and the right to bodily integrity,
11   including their rights under the Fourth and Fourteenth Amendments to the United
12   States Constitution, and rights under Article 1, Sections 1, 7 and/or 13 of the
13
     California Constitution, by way of threats, intimidation and coercion.
14
       109. As a direct and proximate cause of Defendants’ actions and inactions,
15
     individually and as a peace officers, Plaintiffs have suffered and will continue to
16
     suffer severe mental anguish and emotional distress.
17
       110. The conduct of Defendants, individually and as peace officers, was
18
     malicious, wanton, oppressive, and accomplished with a conscious disregard for
19
     Plaintiffs’ rights entitling Plaintiffs to an award of exemplary and punitive
20
     damages. Plaintiffs do not seek punitive damages against the CITY.
21
       111. Plaintiffs seek statutory damages under California Civil Code §52, as well as
22
     compensatory and punitive damages according to proof.
23
                               TENTH CAUSE OF ACTION
24
                    Violation of the Ralph Act – Cal. Civil Code §§ 51.7
25
                             (Plaintiffs against All Defendants)
26
       112. Plaintiffs incorporate by reference each and every allegation contained in the
27
     foregoing paragraphs, as well as any subsequent paragraphs contained in the
28

                                             -24-
                                          COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 25 of 27 Page ID #:25



 1   Complaint, as if fully set forth herein.
 2     113. As set forth in the California Civil Code § 51.7(a), all persons within the
 3   jurisdiction of this state have the right to be free from any violence, or intimidation
 4   by threat of violence, committed against their persons or property on account of his
 5   or her race.
 6     114. Defendant Officers, and each of them, interfered with the exercise and
 7   enjoyment of DECEDENT’s rights secured to him by the Constitution or laws of
 8   this State, in violation of Civil Code §51.7, by using excessive force on Plaintiffs.
 9     115. Upon information and belief, Defendant Officers’ conduct during the
10   detention was done so with improper discriminatory motive and intent, and with
11   reckless and callous indifference to Plaintiffs’ rights.
12     116. Plaintiffs further allege that Defendant Officers would not have used such
13
     excessive force on Plaintiffs had he not been an African-American male.
14
       117. As a direct and proximate cause of the aforementioned Defendant Officers’
15
     acts, Plaintiffs were injured, suffered damages, including, without limitation, loss of
16
     earnings and earning capacity, pain and suffering, physical injuries and sickness,
17
     emotional distress, medical expenses, attorneys’ fees, costs of suit, and other
18
     pecuniary losses not yet ascertained.
19
       118. As a result of their conduct, Defendants are liable for Plaintiffs’ injuries, either
20
     because they were integral participants in the misconduct, or because they failed to
21
     intervene to prevent these violations.
22
       119. CITY is vicariously liable for the wrongful acts of Defendant Officers,
23
     individually and as peace officers, pursuant to section 815.2(a) of the California
24
     Government Code, which provides that a public entity is liable for injuries causes
25
     by its employees within the scope of the employment if the employee’s act would
26
     subject him or her to liability.
27
       120. The conduct of Defendant Officers, individually and as peace officers, was
28

                                              -25-
                                           COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 26 of 27 Page ID #:26



 1   malicious, wanton, oppressive, and accomplished with a conscious disregard for the
 2   Plaintiffs’ rights, entitling Plaintiffs to an award of exemplary and punitive damages
 3   against each individual Defendant.
 4     121. Plaintiffs seek statutory damages under California Civil Code §52, as well as
 5   compensatory and punitive damages according to proof.
 6                                        PRAYER
 7         WHEREFORE, PLAINTIFFS request entry of judgment in their favor and
 8   against Defendants as follows:
 9   1.    For compensatory (or general) damages, including pain and suffering, in an
10   amount exceeding the minimum jurisdictional requirement of this Court according
11   to proof;
12   2.    For special damages according to proof;
13   3.    For punitive damages as provided by federal and state law, in an amount to
14   be proved against each individual Defendant;
15   4.    For prejudgment interest;
16   5.    For attorneys’ fees pursuant to 42 U.S.C. § 1983 & California Civil Code §
17   52.1 (h);
18   6.    For reasonable costs of this suit incurred herein; and
19   7.    For such other and further relief as the Court may deem just, proper and
20   appropriate.
21   Dated: February 5, 2021                       PLC LAW GROUP, APC
22
23
                                                   /s/Peter L. Carr, IV
24                                                 __________________________________
                                                   Peter L. Carr, IV
25                                                 Na’Shaun L. Neal
26                                                 Lauren K. McRae
                                                   Attorneys for Plaintiffs Navodney
27
                                                   Lewis, Walter Hardin, Ke’mani
28                                                 Jacques and Kenneth Jacques

                                             -26-
                                          COMPLAINT
     Case 2:21-cv-01089 Document 1 Filed 02/05/21 Page 27 of 27 Page ID #:27



 1
                               DEMAND FOR JURY TRIAL
 2
           PLAINTIFFS hereby respectfully demand a trial by jury on all issues and
 3
     claims.
 4
 5
     Dated: February 5, 2021                    PLC LAW GROUP, APC
 6
 7
 8                                              /s/Peter L. Carr, IV
                                                __________________________________
 9                                              Peter L. Carr, IV
10                                              Na’Shaun L. Neal
                                                Lauren K. McRae
11                                              Attorneys for Plaintiffs Navodney
12                                              Lewis, Walter Hardin, Ke’mani
                                                Jacques and Kenneth Jacques
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -27-
                                       COMPLAINT
